 



Exhibit 10.32

Addendum to Employment Contract

      Agreement made as of December 1, 2004, between Beverly Enterprises, Inc.,
a Delaware corporation (the “Company”), and William R. Floyd (the “Executive”);

      WHEREAS, the Company and the Executive desire to amend the Employment
Contract of December 6, 2001 between them;

      NOW, THEREFORE, in consideration of the mutual agreements and
understandings set forth herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

      1. Revise section 4(b)(xiii)iii to read: “lump sum option will be made
available with the lump sum present value based on the discount rate set forth
in Section 4. 4(b) of the 2000 plan, but with no additional discount, consistent
with the Company’s intent as clarified.”

      2. Add a new section 4(b)(xv) which reads: “To continue as a participant
in the Company’s Executive Allowance Program pursuant to its terms.”

      3. Add a new section 4(b)(xvi) which reads: “To continue as a participant
in the Retention Enhancement Program (“REP”) under the Company’s Executive
Deferred Compensation Plan (“EDCP”), subject to the REP’s and applicable EDCP
terms and conditions.”

      4. Add a new section 4(b)(xvii) which reads: “To continue as a participant
in the Company’s Long Term Care Plan pursuant to its terms.”

      5. Revise section 7(c)(ii) to read: “The Company shall maintain in force,
at its own expense, for the remainder of the Executive’s life, life insurance
under the Company’s Executive Split Dollar Life Insurance Plan in an amount not
less than $835,000.00, naming the Executive as beneficiary, and payable to
Executive’s estate upon death.”

      The parties have duly executed this Agreement to be effective as of the
date first written above.

         
Beverly Enterprises, Inc.
  Executive

       
By:
       

       

  Chair, Nominating and Compensation Committee
Board of Director   William R. Floyd

       
By:
       

       

  Douglas J. Babb
Executive Vice President
Chief Administrative and Legal Officer    

